Citation Nr: 0304081	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  95-00 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
service-connected residuals of frostbite of the right foot.

2.  Entitlement to a rating higher than 20 percent for 
service-connected residuals of frostbite of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 RO decision that, in pertinent 
part, awarded service connection and a 10 percent rating for 
residuals of frozen feet.  The Board remanded the case in 
November 1996 for an examination that would focus on the 
criteria for frozen feet instead of the criteria for 
peripheral neuropathy.  In May 1998, the Board again remanded 
the case for consideration of revised criteria pertaining to 
his disability; at that point, the issue remained entitlement 
to an increase in the 10 percent rating for residuals of 
frostbite of the feet.  In a February 1999 decision, the RO 
assigned a separate 20 percent rating for residuals of 
frostbite of the right foot, and a separate 20 percent rating 
for residuals of frostbite of the left foot. 

Service connection is also established for peripheral 
neuropathy of the right foot (rated 10 percent) and for 
rating for peripheral neuropathy of the left foot (10 
percent).  However, as presented and argued, the veteran's 
present claim involves the residuals of frostbite of the feet 
without reference to peripheral neuropathy.


FINDINGS OF FACT

1.  As of the effective date of service connection (June 19, 
1990), residuals of frostbite of the feet are manifested by 
persistent moderate pain or tenderness 

2.  As of the effective date of revised regulatory criteria 
(January 12, 1998), residuals of frostbite of the right foot 
and residuals of frostbite of the left foot have each been 
manifested by pain, numbness, and cold sensitivity, plus nail 
abnormalities, color changes, and hyperhidrosis.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for residuals of 
frostbite of the feet have been met as of June 19, 1990.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (1997).

2.  The criteria for a 30 percent rating for residuals of 
frostbite of the right foot have been met as of January 12, 
1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2002).

3.  The criteria for a 30 percent rating for residuals of 
frostbite of the left foot have been met as of January 12, 
1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from December 1942 to 
November 1945 during World War II.  He was a prisoner of war 
from April 1944 to May 1945.

On VA orthopedic examination in May 1984, in part, the 
examining doctor commented that the veteran's had Raynaud's 
phenomenon that was secondary to decreased circulation caused 
by prior frostbite and aggravated by cold weather.  

According to a January 1988 letter from a private doctor 
specializing in occupational health, described the veteran's 
complaints, which involved the hands and arms.  That doctor 
ascribed the complaints to carpal tunnel syndrome, not to 
frostbite residuals of Raynaud's phenomenon secondary to 
trauma.  In May 1988 that doctor wrote that the veteran had a 
complex, traumatically induced peripheral nerve disorder 
accompanied by mild vascular instability; the functional 
abnormalities were moderately severe.  However, at this time, 
the condition involved the upper extremities, not the lower 
extremities.  

On initial consultation by the private neurologist in August 
1989, the veteran complained of numbness in his hands, as 
well as pain in the low back and neck.  The numbness had 
become more diffuse over time and was now in his lower 
extremities as well.  In September 1989, the private 
neurologist opined that the veteran was unable to work as a 
factory worker because of the peripheral neuropathy.  
Additional treatment records from 1989 through 1991 reflect 
continuing complaints of weakness and numbness in the hands 
and feet associated with peripheral polyneuropathy; he also 
had absent Achilles reflexes and sensory loss to pinprick and 
vibration in all extremities.  At first it was felt that he 
might have some degree of cervical myelopathy and possibly 
rheumatoid arthritis, but further evaluation resulted in the 
diagnosis of peripheral polyneuropathy. 

A private doctor, specializing in occupational health, wrote 
in August 1990 of the veteran's hand and foot problems.  She 
noted that the veteran walked one mile daily; blanching on 
exposure to cold was noted, but that was in the fingers.  
Examination revealed atrophic skin changes in both lower 
extremities over the pretibial areas, greater on the left.  
Dorsalis pedis pulse was diminished but palpable on the 
right; dorsalis pedis pulse was absent on the left.  
Posterior tibial pulses were full bilaterally.  Vibration 
sensation was absent in the lower extremities from the knees 
toward the feet.  The doctor found significant peripheral 
neuropathy.

On private neurological evaluation in January 1991, he had 
brisk deep tendon reflexes in the upper and lower 
extremities.  Surgical evaluation was recommended.  When seen 
by his private treating doctor in March 1991, there was 
questionable phlebitis of the left leg.  

The veteran underwent a VA examination in August 1991; he 
reported slowly but steadily worsening numbness and pain in 
his hands and feet; he had a limp on the left leg with 
swelling.  The symptoms had increased since a 1981 
evaluation.  

In August 1991, the veteran complained to the private 
neurologist that his leg was red and hot to the touch.  On 
treatment in October 1991 for continuing numbness in the 
hands and feet, there was no specific distribution to his 
discomfort.  Previous studies had shown evidence of 
peripheral neuropathy with no clear superimposed focal 
mononeuropathy such as carpal tunnel syndrome.  Examination 
showed brisk deep tendon reflexes and decreased vibratory and 
pinprick sensation with a distal to proximal gradient.  

On VA follow-up care of left leg cellulitis in October 1991, 
there was no drainage, edema, odor, or erythema; the 
assessment was stable peripheral vascular disease.  

A January 1992 progress note from the private doctor refers 
to the use of support stockings and elevation and exercise in 
connection with venous stasis dermatitis.  

The private neurologist wrote in May 1992 that the service-
related frostbite was certainly a predisposing injury to the 
diagnosed peripheral neuropathy; recent studies had confirmed 
the evidence of axonal and demyelinating peripheral 
neuropathy.  Examination showed normal muscle tone, bulk, and 
strength in the lower extremities.  Deep tendon reflexes were 
3+ at the patellar, but Achilles reflexes were absent.  
Plantar responses were downgoing.  Sensory examination 
revealed absent vibratory sensation at the great toes 
bilaterally with decreased sensation at the medial malleoli 
bilaterally.  Pinprick sensation was decreased in a stocking-
glove distribution.  The neurologist concluded that the 
veteran had moderately severe peripheral neuropathy, but 
without progression.

On VA examination in September 1992, he complained of 
constant numbness in the feet and occasional pain when 
ambulating, but not of swelling or non-healing wounds.  He 
had mild venous stasis distally and reasonably good vascular 
supply.  

On private neurological evaluation in April 1993, the veteran 
continued to have hyporeflexia and atrophic changes in the 
lower extremities as well as vibratory in pinprick loss with 
a distal to proximal gradient.  The sensory motor peripheral 
polyneuropathy was consistent with neuropathy from severe 
frostbite.

The veteran underwent a VA examination in October 1993; he 
reported gradual worsening of lower extremity symptoms over 
the past several years, including decreased activity and 
increased coldness.  There were no ulcerations on either 
lower extremity, but pigmentation was increased bilaterally.  
Capillary refill was good.  Femoral pulses were 2+ on the 
right and on the left; popliteal pulses were 1+ on the right 
and 2+ on the left; posterior tibialis pulses were 1+ on the 
right and absent on the left; dorsalis pedis pulses were 2+ 
on the right and absent on the left.  The skin was cool to 
the touch bilaterally.  The diagnosis was chronic venous 
lower extremity with ulcers, but he was clinically unchanged 
since the last visit.

On an accompanying VA peripheral nerves examination from 
October 1993, he complained of numbness, pain, and burning of 
both feet.  He had distal neuropathy of the feet related to 
neuropathy from frostbite; no other etiology was found.

The private neurologist wrote in March 1994 that peripheral 
polyneuropathy was unchanged in the past year, without signs 
of any progression; he continued to have prominent numbness 
and susceptibility to cold.  A September 1994 VA progress 
note reflects no active ulcers but some stasis dermatitis; 
the condition was stable.  

In December 1994, the veteran complained of swelling feet, 
cold, and numbness in the first third of the forefeet; distal 
pedal pulses were not palpable on the left foot, and he had 
varicose veins on the left leg with stasis dermatitis.  The 
private doctor discussed with the veteran the possible 
relationship between frostbite, phlebitis, and venous 
stripping.  In January 1995, this doctor wrote that the 
veteran had had chronic swelling of both feet with stasis 
dermatitis and tenderness for some time; he also continued to 
suffer from varicose veins in the left leg and bilateral 
ankle edema and erythema.  

In March 1995, the veteran reported increased numbness in his 
feet; examination showed continued loss of vibratory 
sensation at the great toes bilaterally and diminished at the 
medial malleoli bilaterally.  The neurologist felt that the 
neuropathy was stable and had not progressed.  The veteran 
also reported to the VA in March 1995 that he could walk for 
15 to 20 minutes daily without pain; he then would rest 
because of a little bit of pain in the feet.  The assessment 
was stable venous stasis disease controlled with stockings.  

The veteran was examined by VA in June 1995 with complaints 
of pain and burning that started in the toes and went to the 
back of his feet; he also felt numb and tingly all the time.  
Achilles reflexes were absent.  There was left lower calf 
atrophy due to vein stripping.  He also had bilateral lower 
extremity varicose veins.  Capillary refill to the great toes 
on both feet was 4 seconds.  Electrodiagnostic evidence of 
moderately severe peripheral neuropathy was noted.  Diagnoses 
included the peripheral neuropathy, as well as atrophic skin 
changes related to neuropathic or vascular disease; also, 
burning pains were not related by vascular etiology and were 
probably related to frostbite.

The varicose veins were doing well with support hose in June 
1995.  

On evaluation by the neurologist in December 1995, the 
peripheral neuropathy had essentially remained stable since a 
June 1995 visit.  He had good lower extremity strength, but 
he continued to have absent reflexes and sensory deficits 
from his peripheral neuropathy.  (The veteran also appeared 
to have a superimposed lumbosacral radiculopathy.)  

On follow-up private evaluation in April 1996, he continued 
to have vibratory loss and diminished pinprick distally.  On 
VA treatment in July 1996, it was noted that he had had 
multiple healed ulcers in the lower extremities, but none 
were currently present; he had been using support stockings 
to prevent ulcers.  The numbness and tingling in the legs had 
worsened in the past 10 to 15 years.  He had bilateral 
varicose veins in the legs and areas of stasis around the 
ankles; the extremities were warm and pulses were 2+.  

His private treating doctor noted complaints of chronic right 
knee pain in August 1996 and recommended an X-ray, which the 
veteran declined.  

January 1997 VA treatment records show edema of the legs, dry 
scaly skin, and thickened yellowed nails; assessments were 
onychauxis and tinea pedis.  

The veteran underwent a VA examination of his feet in May 
1997.  He complained that his feet were numb and had been 
progressively worsening over the past few years.  He also 
described constant painful feet, mostly at the distal half; 
he also mentioned fungal nails and dry skin on his feet.  
Pertinent past medical history included osteoarthritis, 
neuropathy, Raynaud's disease, carpal tunnel syndrome, and 
phlebitis.  On examination, he was in no acute distress.  
Vascular status included palpable pedal pulses, including the 
dorsalis pedis and posterior tibialis bilaterally.  Capillary 
fill time was less than 5 seconds to all digits.  Skin 
temperature was warm to cool from the tibial tuberosity to 
the distal aspect of the toes bilaterally.  There was 
negative pedal hair growth.  He was positive for 
varicosities.  The exam was normal for sharp/dull, equal and 
symmetrical bilaterally.  There were no open lesions, 
erythema, or edema bilaterally.  Nails were discolored, 
dystrophic, and brittle times 10.  There was diffuse scaling 
of the skin on the legs and feet bilaterally.  Muscle status 
was 4/5 to the lower extremity compartment bilaterally and 
symmetrical.  Diagnoses were peripheral neuropathy, xerosis, 
and onychomycosis.  The examining doctor noted that the 
complaints of numbness in the toes with painful extremity 
were most likely secondary to the residuals of in-service 
frostbite injury.  The veteran also had a long history of 
Raynaud's disease which could possibly be stemming from the 
episode of frostbite in service.  

Another VA examination of the feet was conducted in June 
1997.  The veteran reported loss of sensation that was 
consistent with peripheral neuropathy in the distal aspects 
of both feet; the pain was often debilitating and one of the 
consequences of this pain was that he had been advised to 
leave his last job.  Standing exacerbated the pain.  He had 
had to confine his range of physical activities because of 
this condition.  His past medical history included varicose 
vein stripping.  Examination of the pulses of the right lower 
extremity showed a 2+ femoral, 1+ popliteal, 2+ dorsalis 
pedis, and 1+ posterior tibialis; on the left lower 
extremity, his pulses consisted of 2+ femoral, 1+ popliteal, 
1+ dorsalis pedis, and 1+ posterior tibialis.  He had 
bilateral venous compression stockings although there were no 
active venous stasis ulcers.  He also had some stasis 
dermatitis near the medial and lateral malleoli surfaces.  
Edema was not noticed.  A scar on the left foot from prior 
varicose vein stripping was noticeable.  The veteran also 
reported occasional blanching attacks or flushing in the 
distal lower extremities that were quite frequent.  
Peripheral vascular resistance results showed good wave 
forms.  The diagnosis was service-related peripheral 
neuropathy.  

The veteran reported decreased sensation in the forefeet in 
December 1997; on observation, pinprick sensation was 
decreased, but deep tendon reflexes were OK and his gait 
seemed OK.  Right knee pain in March 1998 prompted an 
assessment of osteoarthritis.  The veteran complained that 
his toes were numb in July 1998.  

A private neurologist evaluated the veteran in June 1999 for 
peripheral neuropathy and myopathy; the veteran reported that 
his symptoms were somewhat worse, especially in his hands, 
and he had a lot of joint pain.  He had absent Achilles 
reflexes and diminished pinprick and vibratory sensation 
distally in the upper and lower extremities.  On follow-up 
evaluation in August 1999, he reported numbness in his hands 
and feet.  Overall, he felt that his symptoms were somewhat 
worse in his feet; they were very cold all the time; but he 
did not note any weakness.  The neurologist opined that the 
veteran's condition had not changed since 1995.

On private neurological evaluation in January 2001, the 
veteran complained of, in part, increasing symptoms in his 
lower extremities.  A diagnosis of relatively significant 
sensory motor axonal polyneuropathy of unknown etiology was 
noted.  He decreased sensation to the knees bilaterally in 
the lower extremities; pinprick and light touch was also 
significantly affected.  He had difficulty changing 
positions, but once he could stand, he could ambulate 
independently and turned without difficulty.  The assessment 
was relatively significant sensory motor axonal 
polyneuropathy; he also appeared to have some osteoarthritic 
changes, but those changes involved the hands and the spine.  
There had been a worsening of his peripheral neuropathy; 
further testing was recommended.  On ensuing 
electroneuromyography, there was moderate sensory motor 
axonal polyneuropathy in the upper extremities and in the 
left lower extremity.

The veteran underwent a VA examination in July 2002.  He 
related that he had been experiencing numbness and tingling 
of both feet since cold exposure in service; he also had 
occasional pain in the feet and legs.  Pedal pulses were 2+ 
bilaterally.  Capillary filing time was less than 2 seconds 
to all digits bilaterally.  The skin was moist and warm 
bilaterally.  He had a mild bunion deformity bilaterally, and 
the 2nd digit was hammered bilaterally.  The sensorium was 
absent to light touch distal to the metatarsal heads 
bilaterally.  He had decreased sensation to sharp and dull 
distal to the metatarsal heads bilaterally.  There was no 
pain with range of motion or with palpation of the foot and 
ankle.  The diagnosis was status post frostbite.  The 
examiner commented that that veteran's numbness and tingling 
were more than likely due to the history of frostbite.

Besides service-connected residuals of frostbite of the feet, 
which are rated as described in the introduction of the 
present Board decision, the file shows the veteran has a 
number of other service-connected disabilities, and he has 
been assigned a total compensation rating based on individual 
unemployability.

II.  Analysis

Through discussions in correspondence, RO rating decisions, 
the statement of the case, the supplemental statements of the 
case, and Board remands, the VA has informed the veteran of 
the evidence necessary to substantiate his claims.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent records and examinations 
have been obtained.  The notice and duty to assist provisions 
of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; see Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Service connection for residuals of frostbite of the feet was 
established with a 10 percent rating as of June 19, 1990.  
Effective January 12, 1998, when rating criteria changed, a 
separate 20 percent rating was assigned for frostbite 
residuals of the right foot, and a separate 20 percent rating 
was assigned for frostbite residuals of the left foot.

The veteran's claim arises from the original award of service 
connection for residuals of frostbite of the feet.  Under 
such circumstances, separate percentage ratings can be 
assigned for separate periods of time based on the facts 
found (so-called "staged ratings").  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The relevant regulatory criteria governing evaluations of 
residuals of frostbite have been revised during the pendency 
of this case.  Either the old or new rating criteria may 
apply to the veteran's case, whichever are more favorable to 
him, although the new criteria are only applicable to the 
period of time since their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3- 2000.

Prior to January 12, 1998, the relevant criteria for 
evaluating residuals of frozen feet provide a 10 percent 
rating for a bilateral condition with mild symptoms, 
chilblains.  A 30 percent rating is warranted for a bilateral 
condition with persistent moderate swelling, tenderness, 
redness, etc.  A 50 percent rating is warranted for a 
bilateral condition with loss of toes, or parts, and 
persistent severe symptoms of both feet.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997).

Since January 12, 1998, new criteria apply in evaluating 
residuals of cold injuries.  [The Board notes that there were 
additional minor changes to the regulation as of August 13, 
1998, but the basic change in the rating criteria was 
effective on January 12, 1998.]  Each affected part (e.g., 
foot) is evaluated separately.  A 10 percent rating is 
assigned for residuals of a cold injury when the disability 
is manifested by arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating is warranted when the 
disability is manifested by arthralgia or other pain, 
numbness, or cold sensitivity, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 30 
percent rating is warranted when the disability is manifested 
by arthralgia or other pain, numbness, or cold sensitivity, 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  38 
C.F.R. § 4.104; Diagnostic Code 7122 (2002).

As noted above, service connection has also been established 
for peripheral neuropathy of the right and left feet; that 
award was based on presumptive service connection principles 
applicable to former prisoners of war.  In evaluating cold 
injury residuals, complications such as peripheral neuropathy 
are to be rated separately.  Since the symptoms pertaining to 
peripheral neuropathy are already considered with respect to 
those service-connected disabilities, the Board must 
carefully review the evidence so as not duplicate the 
application of those symptoms when evaluating the 
disabilities presently on appeal. 

The sum of the evidence shows that prior to January 12, 1998, 
the veteran's feet were generally painful, especially when 
standing and when walking.  Although redness and swelling 
were not clinically shown to be persistent, the pain is 
indicative of tenderness.  The condition involved both feet.  
Upon a liberal application of the benefit of the doubt rule 
(38 U.S.C.A § 5107(b)) to the veteran's case, the Board 
concludes that a 30 percent rating is warranted for residuals 
of frostbite of the feet (based on bilateral involvement) 
effective June 19, 1990.  38 C.F.R. § 4.104, Code 7122 
(1997).  However, he did not have loss of toes or persistent 
severe symptoms of both feet due to frostbite residuals so as 
to warrant the next-higher rating, a 50 percent rating.

As noted, as of January 12, 1998, the effective date of the 
revised regulatory criteria, a 20 percent rating has been 
applied to the frostbite residuals of each of the veteran's 
feet.  On the one hand, the veteran's frostbite residuals of 
the feet have involved nail abnormalities, but not tissue 
loss.  Also, he reported frequent blanching and flushing on 
the 1997 VA examination, and the 2002 VA examination noted 
that the feet were moist.  On the other hand, locally 
impaired sensation, while in evidence, is already associated 
with the separately service-connected peripheral neuropathy 
of each foot.  Finally, while there has been some reported 
osteoarthritic involvement of the joints beyond the feet, 
there are no reported and associated osteoarthritic changes 
of the joints of the feet.  

Upon liberal application of the benefit of the doubt rule (38 
U.S.C.A § 5107(b)), the Board concludes that both of the 
veteran's feet have presented pain, numbness, and cold 
sensitivity as well as two of the additional symptoms 
necessary for a 30 percent rating.  See 38 U.S.C.A. 
§ 5107(b).  Thus, as of the effective date of the new 
criteria, January 12, 1998, a 30 percent rating is warranted 
for residuals of frostbite of the right foot, and another 30 
percent rating is warranted for frostbite residuals of the 
left foot.


ORDER

A 30 percent rating for residuals of frostbite of the feet, 
from June 19, 1990 through January 11, 1998, is granted.

A 30 percent rating for residuals of frostbite of the right 
foot, as of January 12, 1998, is granted.

A 30 percent rating for residuals of frostbite of the left 
foot, as of January 12, 1998, is granted.




	                        
____________________________________________
	L.W TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

